         Case 2:19-cv-00750-SI        Document 109       Filed 01/02/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


WESTERN WATERSHEDS PROJECT,                          Case No. 2:19-cv-750-SI
CENTER FOR BIOLOGICAL
DIVERSITY, and WILDEARTH                             REMAND ORDER AND JUDGMENT
GUARDIANS,

        Plaintiffs,

 v.

DAVID BERNHARDT, Secretary of the
Interior, JEFFREY ROSE, District Manager
Burns District Bureau of Land Management,
and BUREAU OF LAND MANAGEMENT,

        Defendants.


Michael H. Simon, District Judge.

       After briefing and argument on the parties’ cross-motions for summary judgment, the

Court resolved those motions through its Opinion and Order dated December 20, 2019

(ECF 108). The Court granted in part Plaintiffs’ Motion for Summary Judgment (ECF 80), under

the Administrative Procedure Act, with respect to Plaintiffs’ claim that Secretary Zinke’s

conduct was unlawful. The Court denied Defendants’ Cross-Motion for Summary Judgment

(ECF 86) on that claim. The Court did not reach the remaining claims. The Secretary’s decision

dated January 2, 2019 ordering the renewal of a grazing permit to Hammond Ranches, Inc.


PAGE 1 – REMAND ORDER AND JUDGMENT
         Case 2:19-cv-00750-SI       Document 109       Filed 01/02/20     Page 2 of 2




(“HRI”), and permit No. 3602564 issued to HRI for the period from 02/01/2019 to 02/28/2024

by the U.S. Bureau of Land Management, are VACATED and REMANDED to the U.S.

Department of the Interior for further proceedings consistent with the Court’s Opinion and

Order. Judgment is hereby entered for Plaintiffs in accordance with the foregoing.

       DATED this 2nd day of January, 2020.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 2 – REMAND ORDER AND JUDGMENT
